Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-10, 14-16, 23-27 and 29 are currently active in the application with claims 1, 6 and 24 being amended and claims 11-13, 17-22 and 28 being cancelled. 
Response to Amendment
Applicant’s response dated May 24, 2021 has been carefully considered and found to overcome all the rejections contained in the non-final rejection mailed November 24, 2020 and therefore these rejections have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Basini in view of Kawashima, Aasberg-Petersen and Kartick, do not disclose or suggest all the limitations of the instant claim.  Basini discloses a reformer utilizing light hydrocarbons, C1 to C4 olefins and paraffins, utilizing a catalyst of Rh and Pt on a ceria support.  Basini does not disclose the weight percentages of platinum or rhodium or the steam to carbon ratio and the amount of magnesium oxide.  Kartick discloses a catalytic composition comprising from 0.05 and 2.5 mol % magnesium oxide, a noble metal such as platinum and rhodium and a support comprising cerium but does not disclose the relative amounts.  Kawashima discloses the steam to carbon ratio of the instant claim.  None disclose the relative amount of both platinum and rhodium.
A subsequent search, conducted after amendments, revealed that Wagner et al (US 2009/0108238) discloses a reforming catalyst comprising from 0.1 to 5 percent rhodium and from 0.05 to 3 percent platinum [0019] utilizing a cerium oxide support [0024] however the support comprises other metals comprising a low surface area support material.

Conclusion
Claims 1-10, 14-16, 23-27 and 29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732